Dear Mr. Russell:
We are in receipt of your request for an Attorney General's opinion on the following question:
          Whether you should cancel the voter registration of Mr. Sam Pigno at this time given the facts discussed in your letter and evidenced by the documentation provided therewith.
The facts in your letter can be summarized as follows: Mr. Sam Pigno was convicted of a felony by a State Court and sentenced on March 26, 1990 to three years in the D.C.C., which was suspended and he was placed on supervised probation for a period of five years.  On April 11, 1990, Mr. Pigno pleaded guilty to a federal felony charge and was sentenced on June 20, 1990 to fifteen months imprisonment in the custody of the U.S. Bureau of Prisons. Upon release, he was placed on supervised release for a period of one year.  On December 8, 1994, Mr. Pigno received a pardon by Governor Edwards.
You became registrar in 1994, and since that time you have not been aware of this information.  It has recently been brought to your attention, and therefore, you are seeking our opinion.
The Louisiana Election Code, R.S. 18:171 et seq. provides for reports of felony convictions and cancellation of voter registration, based on said reports.  As your letter states, Mr. Pigno has been pardoned for his state conviction and the terms of his federal sentence have been satisfied. Therefore, it is our opinion that as of this date you have no basis for canceling Mr. Pigno's voter registration.  Whether Mr. Pigno is qualified to run for office is a legal matter that can only be decided by a court of proper jurisdiction, wherein an objection to candidacy may be filed.  If we can be of further assistance, please contact our office.
Yours very truly,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              _________________________________ ANGIE ROGERS LaPLACE Assistant Attorney General
RPI/ARL/b
arl/opinions/ 95-383
DATE RECEIVED:
DATE RELEASED:
ANGIE ROGERS LaPLACE ASSISTANT ATTORNEY GENERAL